974 So. 2d 622 (2008)
Karen COGAR, Appellant,
v.
STATE of Florida, Appellee.
No. 4D06-3879.
District Court of Appeal of Florida, Fourth District.
February 27, 2008.
*623 John A. Unruh, P.A., Vero Beach, for appellant.
Bill McCollum, Attorney General, Tallahassee, and Heidi L. Bettendorf, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
The defendant appeals an order denying a motion to withdraw her plea to possession of cocaine and drug paraphernalia charges. She argues that the trial court erred in denying the motion. We disagree and affirm, but remand the case to the trial court to correct a scrivener's error on the scoresheet, which inaccurately reflects the maximum sentence allowable.
Affirmed.
SHAHOOD, C.J., POLEN and MAY, JJ., concur.